          Case 6:20-cv-00487-ADA Document 102 Filed 08/04/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS LLC D/B/A                    §
    BRAZOS LICENSING AND                          §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                  §   C.A. NO. 6:20-cv-00488-ADA
                                                  §   C.A. NO. 6:20-cv-00489-ADA
                         Plaintiff,               §   C.A. NO. 6:20-cv-00490-ADA
                                                  §   C.A. NO. 6:20-cv-00491-ADA
    v.                                            §   C.A. NO. 6:20-cv-00492-ADA
                                                  §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.               §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                           §   C.A. NO. 6:20-cv-00495-ADA
                                                  §   C.A. NO. 6:20-cv-00496-ADA
                         Defendants.              §   C.A. NO. 6:20-cv-00497-ADA
                                                  §



                       NOTICE OF SUPPLEMENTAL AUTHORITY

         Defendants ZTE (USA) Inc., ZTE (TX), Inc., and ZTE Corp (collectively “ZTE”) submit

this Notice of Supplemental Authority to notify the Court of new and precedential Federal Circuit

authority that affects ZTE’s Motion to Dismiss for Improper Venue (Dkt. No. 47). 1 ZTE has

attached to this Notice for the Court’s convenience a copy of the Federal Circuit’s slip opinion

issued on August 3, 2021. See Ex. A.

         This new decision—In re Andra Group LLP, Case 20-2009 (Dkt. No. 41, Order) (Fed. Cir.

Aug. 3, 2021) (appeal of Eastern District of Texas No. 4:19-cv-00288-ALM-KPJ) (“In re

Andra”)—issued on August 3, 2021, which was after briefing and after the July 19, 2021, Oral

Hearing (Dkt. No. 99). This new and controlling authority directly addresses several issues raised

in conjunction with ZTE’s pending motion and related briefing. ZTE is prepared to address this


1
  Citations throughout here refer to new WDTX Case Nos. -00487 through -00497, and specific
citations reference to the docket for WDTX Case No. -00487.
         Case 6:20-cv-00487-ADA Document 102 Filed 08/04/21 Page 2 of 6




new authority in any manner that may be warranted, whether at a hearing or through additional

briefing at the Court’s request.

       In the underlying district court, plaintiff Andra Group LP (“Andra”) filed suit against

Victoria’s Secret Stores, LLC (“Stores”), its parent L Brands Inc. (“LBI”), and two subsidiaries

Victoria’s Secret Direct Brand Management, LLC (“Direct”) and Victoria’s Secret Stores Brand

Management, Inc. (“Brand”). The district court ruled that, (1) even though Direct manages the

Victoria’s Secret online website and mobile application, (2) even though Brand creates the intimate

apparel and beauty products, and (3) even though LBI is the parent for all entities; venue was

improper for each entity because neither entity had employees, stores, or any other physical

presence in the district. Exhibit A, *1.

       On appeal, Andra argued that all the entities were “highly intertwined” and all belonged

under the “corporate umbrella” of LBI—as such, the physical locations of Stores in the district

qualified as “regular and established” places of business for all entities. The Federal Circuit

nevertheless disagreed and affirmed the district court’s dismissal.

       In affirming, the Federal Circuit in In re Andra ruled on two arguments with respect to the

§1400 second prong venue analysis factors. First, with respect to agency, the Federal Circuit found

that “none of the facts alleged by Andra are sufficient to prove that Stores employees are agents

of LBI, because LBI does not have ‘the right to direct or control’ Stores employees, an essential

element of an agency relationship.” Exhibit A, *8. Second, with respect to ratification, the Federal

Circuit found that “where related companies have maintained corporate separateness, the place of

one corporation is not imputed to the other for venue purposes.” Exhibit A, *8.

       The Federal Circuit offered additional guidance on several factors:

On Agency
   •   “Because there is no dispute that the Non-Store Defendants lack employees in the District,

                                                 2
     Case 6:20-cv-00487-ADA Document 102 Filed 08/04/21 Page 3 of 6




    Andra argues that Stores employees are agents of LBI, Direct, and Brand.” Exhibit A, *5.
•   “Andra argues that LBI “controls store location workers by dictating store operations,
    hiring, and conduct.” Appellant’s Br. 16. Andra points to various public filings by LBI that
    speak in broad terms about real estate holdings and investments, contends that LBI controls
    the hiring and firing of employees, and argues that because LBI requires Stores associates
    to sign and follow LBI’s Code of Conduct, this indicates control over the employees. Andra
    argues that Direct “controls store location workers by dictating their handling of returns of
    merchandise purchased on the [Victoria’s Secret] website.” Id. at 18. Finally, Andra argues
    that Stores employees are agents of Brand because Brand “‘closely controls the distribution
    and sales of its products’ exclusively available through store locations and the [w]ebsite.”
    Id. at 19 (quoting J.A. 799–801 ¶¶ 11, 13, 15–16). Andra also contends that Brand’s control
    over the Victoria’s Secret website “strengthens the agency relationship with [] Brand.” Id.
    at 19–20.” Exhibit A, *6.
•   “Here, as in Google, none of Andra’s arguments are sufficient to show that Stores
    employees are agents of the Non-Store Defendants. None of the public filings cited by
    Andra demonstrate LBI’s control, because they are documents covering all of LBI’s
    brands. The documents’ use of “we” does not convey that “we” means LBI specifically,
    but that “we” could include the individual subsidiary brands, like Stores. See J.A. 452, 846.
    Andra’s contention that LBI controls the hiring and firing of store employees is directly
    contradicted by the testimony of the store manager for the Plano, Texas store . . .” Exhibit
    A, *7.
•   “Thus, none of the facts alleged by Andra are sufficient to prove that Stores employees are
    agents of LBI, because LBI does not have “the right to direct or control” Stores employees,
    an essential element of an agency relationship.” Exhibit A, *8.
•   “Additionally, while Stores locations accepting returns of Direct merchandise purchased
    on the website is a service that may benefit Direct, Andra has not shown that Direct controls
    this process. This one discrete task is analogous to the ISPs’ installation and maintenance
    of the servers in Google, which we found insufficient to establish an agency relationship.
    Id. at 1346. Finally, Brand’s close control of its products and the website does not equate
    to “the right to direct or control” employees at the physical Stores locations in the District.
    Id. at 1345.” Exhibit A, *8.

                                              3
     Case 6:20-cv-00487-ADA Document 102 Filed 08/04/21 Page 4 of 6




On Ratification
•   “A threshold inquiry when determining whether the place of business of one company can
    be imputed to another, related company is whether they have maintained corporate
    separateness. If corporate separateness has not been maintained, the place of business of
    one corporation may be imputed to the other for venue purposes. But where related
    companies have maintained corporate separateness, the place of business of one
    corporation is not imputed to the other for venue purposes.” Exhibit A, *8.
•   “Andra argues (1) that LBI has ratified store locations through its control over store
    operations and by holding out store locations as its own; (2) that Direct has ratified store
    locations by allowing merchandise purchased online to be returned in stores and by
    directing customers to store locations using the “Find a Store” feature; and (3) that Brand
    has ratified store locations by distributing and selling its merchandise from Store locations
    and because it is listed as the registrant for the Victoria’s Secret website.” Exhibit A, *9.
•   “Andra asserts that the Non-Store Defendants maintain a “unified business model” with
    Stores, asserting many of the same facts it set forth in support of its agency theory, but the
    fact that the entities work together in some aspects, as discussed above, is insufficient to
    show ratification.” Exhibit A, *9.
•   “And the companies’ shared use of “Victoria’s Secret” in their name does not detract from
    the separateness of their businesses.” Exhibit A, *10




                                              4
       Case 6:20-cv-00487-ADA Document 102 Filed 08/04/21 Page 5 of 6




DATED: August 4, 2021                     Respectfully submitted,


                                         /s/Lionel M. Lavenue
                                         Lionel M. Lavenue
                                         Virginia Bar No. 49,005
                                         lionel.lavenue@finnegan.com
                                         FINNEGAN, HENDERSON, FARABOW,
                                         GARRETT & DUNNER, LLP
                                         1875 Explorer Street, Suite 800
                                         Reston, VA 20190
                                           Phone: (571) 203-2700
                                           Fax:     (202) 408-4400

                                          Attorney for Defendants,
                                          ZTE Corporation
                                          ZTE (USA), Inc.
                                          ZTE (TX), Inc.




                                     5
        Case 6:20-cv-00487-ADA Document 102 Filed 08/04/21 Page 6 of 6




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on August 4, 2021.

                                                  /s/Lionel M. Lavenue
                                                  Lionel M. Lavenue




                                             6
